[exhibit101-asidistributi001.jpg]
Exhibit 10.1 DISTRIBUTION AND SALES AGREEMENT This Distribution and Sales
Agreement (this “Agreement”) dated September ___,9 2020 (the “Effective Date”)
is made by and between Soliton, Inc., a Delaware corporation (“Company”), having
its principal place of business at 5304 Ashbrook Dr., Houston, Texas 77081, and
Aesthetic Solutions, Inc. (“Agent”), an Indiana corporation, with an address at
6732 N County Road 1250 W, Norman, IN 47264. Each of Company and Agent is a
“Party” and both are collectively referred to as the “Parties”. In consideration
of the mutual promises contained herein, the Parties agree as follows: 1.
Definitions. As used herein, the following terms shall have the meanings set
forth below: A. “Products” shall mean Company’s products set forth in Exhibit A
attached hereto, as may be amended and modified by Company from time to time. B.
“Territory” shall mean the United States of America. 2. Appointment. Company
hereby appoints Agent as its representative for the sale and marketing of the
Products in the Territory, and Agent hereby accepts such appointment. As
representative, Agent shall, and is hereby authorized to, (a) market for sale,
in the name and on behalf of Company, the Products in the Territory on a
non-exclusive basis in accordance with the terms of this Agreement and (b) upon
sale of a Product, install, set-up and train the customer on the use of such
Product (collectively, the “Services”). Except for the Services, Agent shall not
have any other authority to act on behalf of Company, including the authority to
make any commitments whatsoever on behalf of Company. Agent shall be fully
responsible for keeping customers duly informed of the foregoing limitation. 3.
General Duties. Agent shall use its best efforts to perform the Services. In
connection therewith, Agent shall also provide reasonable assistance to Company
in promotional activities in the Territory as requested by Company, such as
trade shows, Product presentations, sales calls and other activities of Company
with respect to the Products. Agent shall also provide reasonable after-sale
support to Product customers and generally perform such sales-related activities
as are reasonable to promote the Products and the goodwill of Company in the
Territory, in Company’s line of business. Agent shall report bi-weekly to
Company concerning sales of the Products and any competitive intelligence and
activities of which it is aware. Agent shall devote adequate time and effort to
perform its obligations. Agent shall neither advertise the Products outside the
Territory nor solicit sales from purchasers located outside the Territory
without the prior written consent of Company. CERTAIN IDENTIFIED INFORMATION HAS
BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE
BEEN MARKED WITH THREE ASTERISKS [***]



--------------------------------------------------------------------------------



 
[exhibit101-asidistributi002.jpg]
4. Reserved Rights. For the avoidance of doubt, Company reserves the right to
solicit orders directly from and sell directly to any customers or other persons
within the Territory. 5. Conflict of Interest. Agent warrants to Company that it
does not currently market, distribute or promote any lines or products that
compete with the Products. Agent shall provide Company with a list of the
companies and products that it currently represents and shall notify Company in
writing of any new companies and products at such time as its promotion of those
new companies and products commences. 6. Independent Contractor. A. Agent shall
perform any and all of its activities as an independent contractor, and
notwithstanding anything to the contrary herein, nothing contained in this
Agreement shall be construed to create or imply a joint venture, partnership,
principal-agent or employment relationship between Company and Agent. Unless
otherwise expressly authorized in writing by Company, Agent shall have no right
or authority to assume or create any obligations or make any representations or
warranties on behalf of Company, whether express or implied, or to bind Company
in any respect whatsoever, and Agent shall not, and shall cause Agent’s Parties
(as hereinafter defined) not to, present itself or themselves to, nor speak to,
any third party with respect to any issue as a representative of, or on behalf
of, Company, beyond the specific scope of the Services and without Company’s
prior written approval with respect to such issue. B. Agent and any of its
employees, as applicable (“Agent’s Parties”), shall not be eligible for any
employee benefits from Company. C. Agent shall be responsible for paying all
income taxes and other taxes charged to Agent on amounts earned hereunder. All
financial and other obligations associated with Agent’s business are the sole
responsibility of Agent. D. Agent shall be liable to any person or company with
whom it, or Agent’s Parties, has entered into an agreement on its own behalf for
the performance of any Services particularly with respect to its
sub-contractors, suppliers and employees. 7. Professional Responsibility. A.
Agent shall perform, and shall cause Agent’s Parties to perform, the Services in
a good and workmanlike manner to the best of their ability and dedicate all
their expertise, qualifications, experience, diligence and attention required
for the performance of the Services under this Agreement. Agent represents,
warrants and covenants that any Services performed hereunder are, and will be,
performed in a manner consistent with that level of care and skill ordinarily
exercised by other professionals under similar circumstances. Agent further
represents, warrants and covenants that Agent and each Agent’s Party performing
any of the 2 CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS
[***]



--------------------------------------------------------------------------------



 
[exhibit101-asidistributi003.jpg]
Services hereunder are, and will continue to be, authorized under and in
compliance with all licenses, certifications, permits or other approvals
required by any applicable local, state and/or federal applicable laws to
perform any and all of the Services hereunder in compliance with all such
applicable laws, including without limitation, all applicable laws relating to
the marketing, sale and distribution of medical devices within the Territory,
and that all such licenses, certifications, permits or other approvals are, and
will continue to be, valid and in force. Subject to the foregoing, Agent shall
determine the manner in which any Services shall be performed and it shall be
entitled to delegate a portion of any Services to Agent’s Parties as it deems
appropriate. B. Agent shall not make any representations or warranties with
respect to the Products beyond the product warranties given by Company for the
specific Product. C. Agent will refrain from taking actions that may tarnish or
cause people to hold in poor regard Company or the Products. Agent shall
establish and maintain a marketing program and a sales force, customer trainers
and technical service representatives, who are properly trained in all aspects
of the distributed Product. Company shall have the right to review and discuss
with Agent at reasonable times and with reasonable frequency all aspects of the
marketing and service program. 8. Indemnification. A. Agent shall defend and
hold harmless Company and its officers, directors, employees, agents, and
stockholders (collectively, “Company Indemnitees”) from and against any and all
claims, damages, expenses, losses, or other liabilities whatsoever and all
reasonable attorneys’ fees and other associated costs (collectively, the
“Claims”), brought against Company Indemnitees by any third party and arising
out of or relating to (i) any gross negligence or willful misconduct of Agent or
Agent’s Parties, or (ii) any breach by Agent or Agent’s Parties of any of its
obligations under this Agreement; excluding in each of the foregoing cases, any
Claims attributable to any Company Indemnitee’s gross negligence, willful
misconduct, or material breach of its obligations hereunder. B. Company shall
defend and hold harmless Agent and its officers, directors, employees, agents,
and stockholders (collectively, “Agent Indemnitees”) from and against any and
all Claims brought against Agent Indemnitees by any third party and arising out
of or relating to (i) the infringement of any third party patent, trade secret,
copyright, trademark, or any other proprietary right caused by the advertising,
commercialization, or legitimate use of the Products, or (ii) any gross
negligence or willful misconduct of Company or Company Indemnitees; excluding in
each of the foregoing cases, any Claim attributable to any Agent Indemnitee’s
negligence, willful misconduct, or breach of its obligations hereunder. C. In
order for any Agent Indemnitee or Company Indemnitee (collectively,
“Indemnitee”) to be entitled to any indemnification provided for under this
Agreement, Indemnitee shall notify the indemnifying Party, in writing, and in 3
CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]



--------------------------------------------------------------------------------



 
[exhibit101-asidistributi004.jpg]
reasonable detail, of the Claim within twenty (20) days after receipt by
Indemnitee of written notice of the Claim; provided, however, that failure to
give such notification shall not affect the indemnification provided hereunder
except (i) to the extent that the ability to defend such Claim or demand shall
have been prejudiced as a result of such failure, and (ii) that, without
limiting the foregoing in Section 8(C)(i) hereof, the indemnifying Party shall
not be liable for any Claims incurred during the period prior to the giving of
such notice by Indemnitee if notice is not timely given. Thereafter, Indemnitee
shall deliver to the indemnifying Party within twenty (20) days after
Indemnitee’s receipt thereof, copies of all notices and documents (including
court papers) received by Indemnitee relating to the Claim. D. If a Claim is
made against Indemnitee, the indemnifying Party shall be entitled to participate
in the defense thereof and, if it so chooses, assume the defense thereof with
counsel selected by and compensated by the indemnifying Party. E. Upon the
assumption of the defense of the Claim by the indemnifying Party, the
indemnifying Party shall not be liable to the Indemnitee for legal expenses
subsequently incurred by the Indemnitee in connection with the defense thereof
arising from or related to the Claim. F. All of the applicable parties shall
cooperate with the Party assuming the defense, in defense of the Claim. Such
cooperation shall include the retention and the provision, to the Party assuming
the defense, of records and information which are reasonably relevant to such
Claim and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. G.
The Party assuming the defense shall keep the applicable Indemnitee and
indemnifying Party fully informed regarding the progress and status thereof. H.
The Party assuming the defense shall not settle, compromise, or discharge any
Claim, if such settlement, compromise, or discharge could increase the amount of
any indemnity obligation, without the prior written consent of any indemnifying
Party or, in the case where the indemnifying Party has assumed the defense, any
Indemnitee, if such settlement, compromise, or discharge requires such
Indemnitee to cease any activity or to take any action (other than entering into
an agreement setting forth the terms of such settlement, compromise, or
discharge). I. Indemnitee, from whom the defense was assumed, shall reimburse
the Party assuming the defense for all legal fees and expenses reasonably
incurred in defending against such Claim if it is subsequently determined that
the Claim is a claim for which indemnification is not required under this
Section 8. 9. Compensation. A. Commission. Agent’s compensation under the terms
of this Agreement shall be a commission equal to [***]% of Agent’s Gross Sales
of Products. “Agent’s Gross 4 CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED
FROM THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED
WITH THREE ASTERISKS [***]



--------------------------------------------------------------------------------



 
[exhibit101-asidistributi005.jpg]
Sales of Products” shall mean gross sales of the Products in the Territory made
by Agent (as a result of orders approved by Company) that are collected by
Company during each calendar month of the Term. B. Specification Credit. In the
event Company accepts an order for the sale of Products originating from Agent
but relating to a referral to Agent from another Company sales representative
(“Referral Representative”), then the commission set forth in Section 9(A)
hereof shall be equally shared between Referral Representative and Agent.
Without limitation, and in addition, to the foregoing, in the event that a
dispute arises between Agent and one or more third parties relating to a claim
for payment of the commissions, Company may, in its sole discretion, determine
which party is entitled to said commissions, and Agent agrees not to dispute
such determination. C. Basis of Commission. Unless as otherwise agreed in
writing by Company, no commissions shall be paid on sales that Company, in its
sole discretion, does not wish to fulfill. D. Time of Payment. Company shall pay
the applicable commissions to Agent within thirty (30) days after the close of
the month following payment in full by the customer. E. Commission Charge-Back.
Company shall have the absolute right to write off as bad debts such overdue
customer accounts as it deems advisable, in which case, Company shall charge
back to Agent’s account any amounts previously paid or credited to it. 10. Sale
of the Products. A. Prices and Terms of Sale. Company shall provide Agent with
copies of its current price list, delivery schedules, and standard terms and
conditions of sale (“Terms of Sale”), as may be modified from time to time in
Company’s sole discretion. Agent shall quote to customers, and all orders shall
be controlled by, only those authorized prices, delivery schedules, and Terms of
Sale as provided by Company. Agent shall promptly furnish to Company copies of
all quotations submitted to customers. Agent shall modify, add to or discontinue
the offering of certain Products immediately following written notice by
Company. B. Customers. Agent agrees and acknowledges that Products may only be
marketed and sold to customers that are medical professionals or professional
medical facilities licensed and in good standing in the state in which such
medical professional or medical facility practices or operates (collectively,
“Qualified Customers”). Accordingly, Agent shall not market or sell any Products
to any customers that are not Qualified Customers, and any time Agent markets or
sells Products to customers, Agent shall verify, and upon Company’s request
provide documentation of such verification, that each such customer, at the time
of such marketing or sale, is a Qualified Customer. 5 CERTAIN IDENTIFIED
INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED. THE
REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]



--------------------------------------------------------------------------------



 
[exhibit101-asidistributi006.jpg]
C. Acceptance. All orders submitted to Company by Agent shall be subject to
final acceptance by Company at its principal office and all quotations by Agent
to customers shall contain a statement to that effect. Agent shall have no
authority to make any acceptance or delivery commitments to customers. Company
specifically reserves the right to reject any order or any part thereof for any
reason or no reason. D. Credit Approval. Company shall have the sole right of
credit approval or credit refusal for customers in all cases, with or without
cause. E. Collection. Full responsibility for collection from customers rests
with Company, provided that Agent shall, at Company’s request, assist in such
collection efforts. F. Inquiries from Outside the Territory. Agent shall
promptly submit to Company, for Company’s attention and handling, the originals
of all inquiries received by Agent from customers outside the Territory. 11.
Compliance with Laws. Agent acknowledges and recognizes that the Products are
subject to regulation by local, state and federal laws of the United States of
America and its agencies, including, without limitation, the Food and Drug
Administration (the “FDA”). Agent shall comply, and shall cooperate fully with
Company’s compliance, with all governmental laws, ordinances, rules, and
regulations applicable in connection with (i) the marketing, sale, installation,
set-up and training of customers on the usage of any Product in the Territory,
and (ii) the fulfillment of any of Agent’s obligations under this Agreement,
including, without limitation, compliance with the requirements of the FDA and
any other relevant authority having jurisdiction over the subject matter hereof.
12. Term and Termination. A. Term. This Agreement shall commence on the
Effective Date and continue for two years thereafter, unless terminated earlier
as provided herein (the “Term”). Notwithstanding the foregoing, (i) either Party
may terminate this Agreement at any time for any reason or no reason upon thirty
(30) days’ written notice to Agent, and (ii) either Party may terminate this
Agreement at any time upon ten (10) days’ written notice to the other Party if
the other Party is in breach of this Agreement and such breach has not been
cured within five (5) days from notification of such breach to the breaching
Party. B. Return of Materials. All of Company’s trademarks, trade names,
patents, copyrights, designs, drawings, formulas or other data, photographs,
demonstrators, literature, and sales aids of every kind shall remain the
property of Company. Within ten (10) days after the expiration or termination of
this Agreement, Agent shall, and shall cause Agent’s Parties to, return all such
items to Company at Agent’s expense. Agent shall not make or retain any copies
of any confidential items or information (including Confidential Information (as
such term is hereinafter defined)) that may have been entrusted to it. Effective
upon 6 CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS
[***]



--------------------------------------------------------------------------------



 
[exhibit101-asidistributi007.jpg]
the expiration or termination of this Agreement, Agent shall immediately cease
to use all trademarks, marks and trade name of Company. C. Obligations After
Expiration or Termination. The expiration or termination of this Agreement shall
not release either Party from any of its obligations under this Agreement which
by their nature survive termination or which were incurred prior to the date of
the termination. 12. Limitation of Liability. Upon expiration or termination by
either Party in accordance with any of the provisions of this Agreement, neither
Party shall be liable to the other because of such expiration or termination for
compensation, reimbursement or damages on account of the loss of prospective
profits or anticipated sales or on account of expenditures, investments, leases
or commitments in connection with the business or goodwill of Company or Agent.
In such a case, Company’s sole liability under the terms of this Agreement shall
be for any unpaid commissions. 13. Confidentiality. During the Term, Agent and
Agent’s Parties may have access to, and be entrusted with, technical,
proprietary, sales, legal, intellectual property and financial data and
information with respect to the affairs and business of Company, its affiliates,
subsidiaries, customers, partners and suppliers, all of which such data and
information, whether documentary, written, oral, or computer generated, shall be
deemed to be, and referred to as, collectively, the “Confidential Information,”
except for such information which is now, or hereafter becomes, available in the
public domain, or is generally known, or hereafter becomes known, in the
industry, through no fault of Agent. Agent shall not, and shall cause Agent’s
Parties not to, during the Term and at any time thereafter, use the Confidential
Information for its own use or for any purpose except the performance of the
Services performed under this Agreement. Agent further agrees that it will not,
and shall cause Agent’s Parties not to, disclose Confidential Information to any
person without the prior written consent of Company. If such consent to
disclosure of Confidential Information is granted to Agent, then Agent shall
require all individuals, to whom such Confidential Information is disclosed, to
sign a nondisclosure agreement acceptable to Company, containing terms no less
restrictive than the terms and conditions contained in this Agreement. Such
agreements shall be provided by Agent upon request by Company, and Agent shall
notify Company, in writing, of the names of such signatories to such agreements
promptly after such agreements are signed. Agent agrees to, and shall cause
Agent’s Parties to agree to, use not less than a reasonable degree of care to
protect the secrecy of the Confidential Information. Agent agrees to promptly
advise Company in writing of any misappropriation or misuse by any person of
such Confidential Information which may come to its attention. Any materials or
documents of Company which have been provided to Agent shall be promptly
returned by Agent to Company, accompanied by all copies of such documentation,
at any time upon Company’s request. Agent acknowledges that a breach of this
provision may cause irreparable harm to Company, for which the remedy at law
shall be inadequate and the damages may be difficult to ascertain, and therefore
Agent hereby agrees that Company shall be entitled to seek equitable relief by
means of mandatory injunctions without being required to post bond or other
security and without having to prove the inadequacy of the available remedies at
law. This right of 7 CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS
EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE
ASTERISKS [***]



--------------------------------------------------------------------------------



 
[exhibit101-asidistributi008.jpg]
equitable relief is in addition to any other rights (such as a right to damages
and interest) that may be available to Company. 14. Non-Solicitation A. During
the Term and for a period of one (1) year thereafter, Agent shall not, and shall
cause Agent’s Parties not to, whether in its or their own name and on its or
their behalf or in the name and on behalf of others, in any manner whatsoever,
offer, solicit, interfere with or endeavor to entice away from Company or any of
its affiliates, any person, firm or company with whom Company or any of its
affiliates has any contractual or commercial relationship as an employer,
consultant, licensor, licensee, joint-venture, supplier, customer, distributor,
agent or contractor of any nature. B. During the Term and for a period of one
(1) year thereafter, Company shall not, and shall cause Company’s employees not
to, whether in its or their own name and on its or their behalf or in the name
and on behalf of others, in any manner whatsoever, offer, solicit, interfere
with or endeavor to entice away from Agent or any of its affiliates, any person,
firm or company with whom Agent or any of its affiliates has any contractual or
commercial relationship as an employer, consultant, licensor, licensee,
joint-venture, supplier, customer, distributor, agent or contractor of any
nature. C. Agent hereby represents and warrants to Company that neither it nor
any of Agent’s Parties is a party to any non-competition or non-solicitation
agreement, and that it is not subject to any restriction or legal obligation,
that would prohibit or prevent Agent from fulfilling its obligations hereunder
and performing the Services pursuant to the terms and conditions of this
Agreement. 15. Miscellaneous A. Assignment. No rights or obligations of Agent
hereunder or arising out of this Agreement may be assigned by merger,
reorganization, change of control, operation of law, sale of all or
substantially all assets or a majority of capital stock, or otherwise without
the prior written consent of Company. Any such assignment without Company’s
prior written consent shall be null and void. Company’s rights and obligations
hereunder may be assigned and Company’s duties hereunder may be delegated to any
one or more affiliates or third parties in whole or in part. Company reserves
the right to assign, and Agent acknowledges and consents to any assignment of,
the accounts receivable resulting from this Agreement, to one or more third
parties as part of a factoring arrangement or otherwise. B. Entire Agreement.
This Agreement constitutes the complete understanding between the Parties with
respect to the subject matter hereof, supersedes all prior oral or written
understandings and agreements relating thereto and shall not be modified,
amended or terminated except as provided herein or by written 8 CERTAIN
IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS BOTH
(I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.
THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]



--------------------------------------------------------------------------------



 
[exhibit101-asidistributi009.jpg]
instrument signed by all of the Parties and identifying itself as an amendment
to this Agreement. Neither Party is acting in reliance upon any representation
or guarantee of the other besides those explicitly provided for in this
Agreement. C. No Waiver. No failure or delay on the part of either Party in the
exercise of any right hereunder shall impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty or
agreement herein, nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or of any other right. D.
Notices. All notices, demands or other communications required or provided
hereunder shall be in writing and shall be deemed to have been given and
received (i) upon delivery, when delivered in person or by a nationally
reputable overnight courier; (ii) upon transmission, when transmitted by
electronic (including e-mail) or facsimile transmission to the respective Party
(with confirmation of transmission by the transmitting equipment); or (iii) five
(5) days after dispatch, when sent by certified or registered mail, postage
prepaid, return receipt requested; in each of the foregoing cases, addressed to
the respective Party at the addresses set forth below or at such other address
as such Party may designate by notice to the other Party, in accordance with the
provisions of this Section 15(D). If to Company: Soliton, Inc. 5304 Ashbrook Dr.
Houston, Texas 77081 Attention: Lori Bisson Email: lbisson@soliton.com with a
copy to (which shall not constitute notice): Schiff Hardin LLP 100 N. 18th
Street Suite 300 Philadelphia, PA 19103 Attention: Cavas S. Pavri Email:
cpavri@schiffhardin.com If to Agent: Aesthetic Solutions, Inc. 6732 N. County
Road 1250 W Norman, IN 47264 Attention: Tim Howder Email: tim@asilasers.com 9
CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]



--------------------------------------------------------------------------------



 
[exhibit101-asidistributi010.jpg]
E. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transaction contemplated hereby is not affected in any manner materially adverse
to either Party. F. Counterparts. This Agreement may be executed in one (1) or
more counterparts (including via PDF or facsimile) and by the different Parties
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
Agreement. G. Governing Law; Jurisdiction; and Wavier of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Texas applicable to contracts executed and fully performed
within the State of Texas, excluding any conflicts of law or principles that
might refer the governance or construction of this Agreement to the laws of any
jurisdiction other than the State of Texas. The Parties agree to submit any
matter or dispute resulting from, arising out of or related to the execution,
performance, interpretation, breach, or termination of this Agreement to the
non-exclusive jurisdiction of Federal or state courts within Harris County,
Texas. Each of the Parties agrees that service of any process, summons, notice
or document in the manner set forth in Section 15(D) hereof, or in such other
manner as may be permitted by law, shall be effective service of process for any
action, suit, or proceeding in the State of Texas with respect to any matters to
which it has submitted to jurisdiction in this Section 15(G). Each of the
Parties irrevocably and unconditionally agrees that it is subject to, and hereby
submits to, the personal jurisdiction of the courts located in the Harris
County, Texas for any action, suit, or proceeding arising out of this Agreement
or the transactions contemplated hereby, and waives any objection to the laying
of venue in the United States District Court for the Southern District of Texas,
or Harris County, Texas courts if the Federal jurisdictional standards are not
satisfied, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit, or
proceeding brought in any such court has been brought in an inconvenient forum.
To the fullest extent permitted by applicable law, the Parties hereby
irrevocably waive all their rights to a trial by jury and the right to interpose
counterclaims or setoffs of any kind and description in any litigation arising
hereunder. H. Use of name. Agent agrees that, without the advanced express
written consent of Company, it (or any Agent’s Parties) may not (i) use the name
of Company or (ii) refer to any of the technologies, medical devices, or
intellectual property subject to this Agreement, in each of the foregoing cases,
on its website or in any of Agent’s press releases, marketing or promotional
materials. I. Interpretation. The Parties agree that this Agreement is the
product of negotiation between sophisticated parties and individuals, all of
whom were 10 CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS
[***]



--------------------------------------------------------------------------------



 
[exhibit101-asidistributi011.jpg]
represented by counsel, and each of whom had an opportunity to participate in
and did participate in, the drafting of each provision hereof. Accordingly,
ambiguities in this Agreement, if any, shall not be construed strictly or in
favor of or against either Party and no presumption or burden of proof shall
arise forgiving or disfavoring either Party by virtue of the authoring of any
provision of this Agreement. J. Third Party Beneficiaries. Except as set forth
in Section 15(A) hereof, this Agreement shall not confer any rights or remedies
upon any person or entity other than the Parties and their respective successors
and permitted assigns, and no such person or entity shall be entitled to rely
hereon. K. Headings. The headings and subheadings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. [Signature Page Follows] 11 CERTAIN IDENTIFIED
INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED. THE
REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]



--------------------------------------------------------------------------------



 
[exhibit101-asidistributi012.jpg]
IN WITNESS WHEREOF, Company and Agent have caused this Distribution and Sale
Agreement to be executed by their duly authorized officers as of the Effective
Date. Soliton, Inc. By: __________________________________/s/ Lori Bisson Name:
Lori Bisson Title: EVP and Chief Financial Officer Aesthetic Solutions, Inc. By:
__________________________/s/ Timothy Howder _______ Name: Timothy Howder Title:
President [Signature Page] CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM
THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE
ASTERISKS [***]



--------------------------------------------------------------------------------



 
[exhibit101-asidistributi013.jpg]
EXHIBIT A Products Rapid Acoustic Pulse device console (“RAP Device”) Disposable
tattoo removal cartridges for the RAP Device Disposable cellulite reduction
cartridges for the RAP Device CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED
FROM THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED
WITH THREE ASTERISKS [***]



--------------------------------------------------------------------------------



 